    Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 1 of 23 PageIDFILE~
                                                                             #: 2

                                                                                    JAN -3 2019
                                                                                   U.S. DISTRICTCt;JRT
                         IN THE UNITED STATES DISTRICT COURT                     EASTERN DISTRICT FMO
                                                                                       ST. LOUIS
                           FOR EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

IN THE MATTER OF THE SEARCH OF INFORMATION
ASSOCIATED WITH "Bobby Gee", UNDER FACEBOOK USER
ID NUMBER ID and USER ID NAME                                  Case No. 4:19 MJ 6007
https://www.facebook.com/profile.php ?id=100014323662257 &1st= (PLC)
100020296691159%3A10001432366225 7%3A1545247231 THAT
IS STORED AT PREMISES CONTROLLED BY FACEBOOK                   Filed Under Seal
INC.



                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

         I, Special Agent Bryson G. Wheeler of the Drug Enforcement Administration being first

duly sworn, hereby depose and state as follows:


                      INTRODUCTION AND AGENT BACKGROUND

            1.    I make this affidavit in support of an application for a search warrant for

     information associated with a certain Facebook user ID Name "Bobby Gee" and User ID

     https://www.facebook.com/profile.php?id=100014323662257&1st=100020296691159%3A1

     00014323662257%3A1545247231 that is stored at premises owned, maintained, controlled, or

     operated by Facebook Inc. ("Facebook"), a social networking company headquartered in

     Menlo Park, California. 1 The information to be searched is described in the following



1
    This User ID Number (ID

100014323662257&lst=100020296691159%3A100014323662257%3A1545247231) is a

unique number specifically assigned to the Facebook page "Bobby Gee" with the above listed

URL address. Investigators confirmed that this user ID Number is associated with the Bobby
Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 2 of 23 PageID #: 3



  paragraphs and in Attachment A. This affidavit is made in support of an application for a

  search warrant under 18 U.S .C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) to require

  Facebook to disclose to the government records and other information in its possession,

  pertaining to the subscriber or customer associated with the user ID.

          2.      I am a Special Agent with the Drug Enforcement Administration (DEA),

  United States Department of Justice, currently assigned to the St. Louis Division. I have been

  a DEA Special Agent for approximately 22 months. Prior to my assignment with DEA, I was

  a Deputy Sheriff in Kansas for approximately 11 years. During the course of my law

  enforcement experience, specifically DEA, which specializes in narcotics investigations, I

  have participated in several complex domestic investigations involving drug trafficking

  organizations dealing in cocaine, methamphetamine, heroin, marijuana, and other controlled

  substances.    Based -on my training, experience, and participation in controlled substance

  investigations, your affiant is familiar with the methods of operation of drug traffickers. I am

  familiar with and have used normal methods of investigation, including, but not limited to,

  visual surveillance, questioning of witnesses, the use of search and arrest warrants, the use of

  informants, the utilization of undercover agents and the use of court-authorized wire




Gee user account from the investigative knowledge of Robert Luster Jr's common moniker of

Bobby Gee. Photos in the Facebook account Bobby Gee are consistent with the individual

known to investigators as Robert Luster Jr, as noted by photos of LUSTER JR taken both before

and during this investigation.




                                                2
Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 3 of 23 PageID #: 4



 intercepts. I am also familiar with federal criminal laws, particularly those laws relating to

 narcotics. I am part of an experienced team of narcotics investigators that have participated in

 numerous drug trafficking investigations utilizing various investigative techniques.

         3.      Based on my training and experience and the facts as set forth in this affidavit,

 there is probable cause to believe that violations of Title 21, United States Code, Section

 841(a)(l); Title 21, United States Code, Section 846; Title 18, United States Code Section

 924(c); and Title 18 United States Code, Section 2119, by Robert LUSTER JR. and others

 known and unknown. There is also probable cause to search the information described in

 Attachment A for evidence of these crimes and contraband or fruits of these crimes, as

 described in Attachment B. Photos in support of this affidavit as located in Appendixes at this

 end of this affidavit.

                                        JURISDICTION

         4.      This Court has jurisdiction to issue the requested warrant because it is "a court

 of competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A) &

 (c)(l)(A). Specifically, the Court is "a district court of the United States . .. that - has

 jurisdiction over the offense being investigated." 18 U.S.C. § 2711(3)(A)(i).

                                     PROBABLE CAUSE

                      Background: 27 Accomac and Grape Street Gang

         5.      The undersigned is presently investigating narcotics trafficking as well as acts

 of violence between the 27 Accomac Crips gang (hereinafter referred to as 27 Mac) and rival

 gang the Grape Street Crips. In July of 2017, investigators were advised of the murder of

 Shemarcus McCullough, who was a Grape Street Crip member. During the investigation,

 Amontae Gordon, a 27 Mac member, advised investigators that he was present at a theme

                                                 3
Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 4 of 23 PageID #: 5



 park (Six Flags St. Louis, MO) with McCullough prior to the shooting, that he and fellow 27

 Mac members left the park in separate vehicles, and were on the same highway and travelling

 in the same direction as McCullough at the time of his murder.

        6.      In October of 2017, 27 Mac member Robert White Jr. was murdered in East St.

 Louis, IL. White was present at Six Flags along with Gordon and several other members of

 the 27 Mac gang just prior to McCullough's murder. Investigators would later learn that

 LUSTER JR. was dating White's ex-girlfriend at the time of his murder.

        7.      Subsequent interviews with members of the Grape Street Gang leads

 investigators to believe that members of the 27 Mac Gang conducted several drive-by

 shootings, aimed at Grape Street Crip targets, in retaliation for the killing of White.

 Investigators prevented one attempted drive-by shooting. Additionally, members of the 27

 Mac. completed two more uninterrupted drive-by shooting targeted at Grape Street Crip

 members.

        8.      Throughout the course of this investigation, investigators have monitored

 various members of these feuding gangs by monitoring the use their social media accounts, to

 include but not limited to Facebook. Additionally, during interviews, feuding gang members

 have admitted to taunting each other using social media. Explained in detail below, Grape

 Street Gang members, to include LUSTER JR. have used Facebook to buy and sell guns and

 to conduct illicit transactions. Through their investigation, investigators have confirmed that

 Grape Street Gang members' primary source of income is derived from the sale of marijuana

 and heroin, often being set up using Facebook messenger. {Appendix - A} This photo has

 been verified in a location known to be frequented by Grape Street Crip members.



                                              4
Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 5 of 23 PageID #: 6




                       Grape Street Crip Member Robert LUSTER Jr.

         9.     On November 15, 2018, Robert LUSTER JR. was federally indicted in United

 States District Court, Eastern District of Missouri, along with another criminal associate on

 the following charges: 1) Felon in possession of a firearm, 2) Possession with intent to

 distribute Fentanyl, and 3) Possession of a firearm in furtherance of a crime. LUSTER JR. has

 a criminal history for arrests and/or convictions for offenses containing but not limited to: 1)

 Unlawful possession of a firearm, 2) Possession of a weapon while in the possession of

 controlled substance, 3) Possession of a controlled substance, 4) Burglary, and 5) Theft.

 LUSTER Jr. has no documented source of verifiable income.

                 Social Media Use by Grape Street Crips and LUSTER JR.

         10.    Investigators are aware that Facebook, "is a social networking website and

 service where users can post comments, share photographs and links to news or other

 interesting content to the Web, play games, chat live, and stream live video. Shared content

 can be made publicly accessible, or it can be shared only among a select group of friend or

 family or a single person." (Definition from Lifewire February 2, 2018).         Facebook also

 allows for direct messaging, also known as instant messaging, on Facebook's Messenger

 feature (hereinafter referred to as Messenger).

         11.    Investigators know that users of Facebook will often download the application

 to their cellular device in order to have access to all of the features while they are not near

 dedicated internet signals such as Wi-Fi, tablets, or desktop computers. Investigators are also

 aware that narcotics traffickers often utilize Facebook in order to conduct narcotics trafficking

 activities.



                                               5
Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 6 of 23 PageID #: 7



         12.      Throughout this on-gomg investigation, investigators have monitored the

 Facebook and social media pages of multiple members of the Grape Street Crips gang and

 have observed that a Facebook profile under the name Bobby Gee, Robert LUSTER JR,

 frequently posts photos himself and known criminal associates. The Facebook account under

 the name Bobby Gee is a publicly viewable account. In doing so, this account is publicly

 viewable to investigators and/or anyone with a Facebook account and has been monitored by

 investigators.

         13.      Investigators have observed multiple photos dated 2018, where LUSTER JR

 posts himself in possession of large amount of US Currency and/or firearms . In a Facebook

 photo dated June 1, 2018 , posted by Bobby Gee, LUSTER JR was seen in a picture with other

 documented Grape Street Crip Gang members, some still living and some deceased. Some of

 these individuals in this photo have since been indicted as part of this investigation.

 {Appendix - C}

         14.      One photo posted by Bobby Gee, dated October 21 , 2018, showed LUSTER JR

 holding US Currency with a black handgun under his arm. {Appendix - B} Based on training

 and experience, investigators believe this to be LUSTER JR. carrying a firearm for protection

 while dealing illegal drugs. United States courts have recognized illegal drug dealing as

 inherently dangerous.

         15 .     In a Facebook post by Bobby Gee dated November 24, 2018, LUSTER JR

 made a Facebook post stating "I got them Ptens don't call if u don't have no money''. Based

 on training and experience, investigators believe that this is LUSTER JR. broadcasting via

 Facebook that he has a fresh supply of drugs, commonly clandestinely manufactured heroin

 mixed with fentanyl , and sold by the capsule for $10 each.

                                              6
Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 7 of 23 PageID #: 8



        16.     Additionally in a Facebook post dated December 10, 2018, Bobby Gee made a

 Facebook post stating "300 GS in my flip phone bitch I'm paid kinda money got them lam lil

 niggas hating want BG out the way". Based on training and experience, investigators believe

 this to mean that LUSTER JR. is saying he has 300 customers in his phone that he uses to

 conduct illegal transactions. In the message, LUSTER JR is interrupted as saying that the

 young kids are jealous of his high-paying life style and want him out of the way to take over.

 Additionally, investigators routinely locate folding style flip phone in the course of

 conducting narcotics related investigations. These style phones are used because they are

 inexpensive to replace when there is a need to dispose of a phone and change phone numbers

 in an attempt to avoid to detection of law enforcement.

        17.     On December 12, 2018, LUSTER Jr. was arrested by the United States

 Marshals on an outstanding federal arrest warrant. After being advised of his rights under the

 MIRANDA decision, LUSTER JR. spoke with members of the investigative team. LUSTER

 JR. admitted to selling illegal drugs for profit, but denied carrying a firearm during drug sales.

        18.     Close criminal associates of LUSTER JR. currently have open investigations

 through local law enforcement agencies in connection to robberies that occur when

 individuals respond to either buy or sell items on Facebook market place. LUSTER JR. is a

 suspect for being a contributing member of these robberies.

                                     Facebook Information

        19.     Facebook owns and operates a free-access social networking website of the

 same name that can be accessed at http ://www.facebook.com. Facebook allows its users to

 establish accounts with Facebook, and users can then use their accounts to share written news,



                                                7
Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 8 of 23 PageID #: 9



 photographs, videos, and other information with other Facebook users, and sometimes with

 the general public.

        20.       Facebook asks users to provide basic contact and personal identifying

 information to Facebook, either during the registration process or thereafter. This information

 may include the user's full name, birth date, gender, contact e-mail addresses, Facebook

 passwords, physical address (including city, state, and zip code), telephone numbers, screen

 names, websites, and other personal identifiers. Facebook also assigns a user identification

 number to each account.

        21.       Facebook users may JOm one or more groups or networks to connect and

 interact with other users who are members of the same group or network. Facebook assigns a

 group identification number to each group. A Facebook user can also connect directly with

 individual Facebook users by sending each user a "Friend Request." If the recipient of a

 "Friend Request" accepts the request, then the two users will become "Friends" for purposes

 of Facebook and can exchange communications or view information about each other. Each

 Facebook user's account includes a list of that user's "Friends" and a "News Feed," which

 highlights information about the user's "Friends," such as profile changes, upcoming events,

 and birthdays.

        22.       Facebook users can select different levels of privacy for the communications

 and information associated with their Facebook accounts. By adjusting these privacy settings,

 a Facebook user can make information available only to himself or herself, to particular

 Facebook users, or to anyone with access to the Internet, including people who are not

 Facebook users. A Facebook user can also create "lists" of Facebook friends to facilitate the

 application of these privacy settings. Facebook accounts also include other account settings

                                               8
Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 9 of 23 PageID #: 10



 that users can adjust to control, for example, the types of notifications they receive from

 Facebook.

        23 .    Facebook users can create profiles that include photographs, lists of personal

 interests, and other information. Facebook users can also post "status" updates about their

 whereabouts and actions, as well as links to videos, photographs, articles, and other items

 available elsewhere on the Internet.      Facebook users can also post information about

 upcoming "events," such as social occasions, by listing the event's time, location, host, and

 guest list. In addition, Facebook users can "check in" to particular locations or add their

 geographic locations to their Facebook posts, thereby revealing their geographic locations at

 particular dates and times. A particular user's profile page also includes a "Wall," which is a

 space where the user and his or her "Friends" can post messages, attachments, and links that

 will typically be visible to anyone who can view the user's profile.

        24.     Facebook allows users to upload photos and videos, which may include any

 metadata such as location that the user transmitted when s/he uploaded the photo or video. It

 also provides users the ability to "tag" (i.e., label) other Facebook users in a photo or video.

 When a user is tagged in a photo or video, he or she receives a notification of the tag and a

 link to see the photo or video. For Facebook's purposes, the photos and videos associated

 with a user's account will include all photos and videos uploaded by that user that have not

 been deleted, as well as all photos and videos uploaded by any user that have that user tagged

 in them.

        25 .    Facebook users can exchange private messages on Facebook with other users

 usmg Messenger.      Those messages are stored by Facebook unless deleted by the user.

 Facebook users can also post comments on the Facebook profiles of other users or on their

                                               9
        Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 10 of 23 PageID #: 11
'   .

          own profiles; such comments are typically associated with a specific posting or item on the

          profile. In addition, Facebook has a chat feature that allows users to send and receive instant

          messages through Facebook Messenger. These chat communications are stored in the chat

          history for the account. Facebook also has Video and Voice Calling features, and although

          Facebook does not record the calls themselves, it does keep records of the date of each call.

                 26.        If a Facebook user does not want to interact with another user on Facebook, the

          first user can "block" the second user from seeing his or her account.

                 27.        Facebook has a "like" feature that allows users to give positive feedback or

          connect to particular pages. Facebook users can "like" Facebook posts or updates, as well as

          webpages or content on third party (i. e. , non-Facebook) websites. Facebook users can also

          become "fans" of particular Facebook pages.

                 28.        Facebook has a search function that enables its users to search Facebook for

          keywords, usemames, or pages, among other things.

                 29.        Each Facebook account has an activity log, which is a list of the user's posts

          and other Facebook activities from the inception of the account to the present. The activity

          log includes stories and photos that the user has been tagged in, as well as connections made

          through the account, such as "liking" a Facebook page or adding someone as a friend. The

          activity log is visible to the user but cannot be viewed by people who visit the user's

          Facebook page.

                 30.        Facebook also has a Marketplace feature, which allows users to post free

          classified ads.     Users can post items for sale, housing, jobs, and other items on the

          Marketplace.



                                                          10
        Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 11 of 23 PageID #: 12
'   '




                 31.     In addition to the applications described above, Facebook also provides its

          users with access to thousands of other applications ("apps") on the Facebook platform.

          When a Facebook user accesses or uses one of these applications, an update about that the

          user's access or use of that application may appear on the user's profile page.

                 32.     Facebook also retains Internet Protocol ("IP") logs for a given user ID or IP

          address. These logs may contain information about the actions taken by the user ID or IP

          address on Facebook, including information about the type of action, the date and time of the

          action, and the user ID and IP address associated with the action. For example, if a user views

          a Facebook profile, that user's IP log would reflect the fact that the user viewed the profile,

          and would show when and from what IP address the user did so.

                 33 .    Social networking providers like Facebook typically retain additional

          information about their users' accounts, such as information about the length of service

          (including start date), the types of service utilized, and the means and source of any payments

          associated with the service (including any credit card or bank account number). In some

          cases, Facebook users may communicate directly with Facebook about issues relating to their

          accounts, such as technical problems, billing inquiries, or complaints from other users. Social

          networking providers like Facebook typically retain records about such communications,

          including records of contacts between the user and the provider's support services, as well as

          records of any actions taken by the provider or user as a result of the communications.

                 34.     As explained herein, information stored in connection with a Facebook account

          may provide crucial evidence of the "who, what, why, when, where, and how" of the criminal

          conduct under investigation, thus enabling the United States to establish and prove each

          element or alternatively, to exclude the innocent from further suspicion. In my training and

                                                       11
        Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 12 of 23 PageID #: 13
'   '




          expenence, a Facebook user's IP log, stored electronic communications, and other data

          retained by Facebook, can indicate who has used or controlled the Facebook account. This

          "user attribution" evidence is analogous to the search for "indicia of occupancy" while

          executing a search warrant at a residence. For example, profile contact information, private

          messaging logs, status updates, and tagged photos (and the data associated with the foregoing,

          such as date and time) may be evidence of who used or controlled the Facebook account at a

          relevant time. Further, Facebook account activity can show how and when the account was

          accessed or used. For example, as described herein, Facebook logs the Internet Protocol (IP)

          addresses from which users access their accounts along with the time and date.                By

          determining the physical location associated with the logged IP addresses, investigators can

          understand the chronological and geographic context of the account access and use relating to

          the crime under investigation.     Such information allows investigators to understand the

          geographic and chronological context of Facebook access, use, and events relating to the

          crime under investigation.     Additionally, Facebook builds geo-location into some of its

          services.   Geo-location allows, for example, users to "tag" their location in posts and

          Facebook "friends" to locate each other. This geographic and timeline information may tend

          to either inculpate or exculpate the Facebook account owner. Last, Facebook account activity

          may provide relevant insight into the Facebook account owner' s state of mind as it relates to

          the offense under investigation.    For example, information on the Facebook account may

          indicate the owner's motive and intent to commit a crime (e.g., information indicating a plan

          to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort to

          conceal evidence from law enforcement).



                                                       12
     Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 13 of 23 PageID #: 14
..


               35.    Therefore, the computers of Facebook are likely to contain all the material

       described above, including stored electronic communications and information concerning

       subscribers and their use of Facebook, such as account access information, transaction

       information, and other account information.

                  INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

              36.     I anticipate executing this warrant under the Electronic Communications

       Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A), by using

       the warrant to require Facebook to disclose to the government copies of the records and other

       information (including the content of communications) particularly described in Section I of

       Attachment B. Upon receipt of the information described in Section I of Attachment B,

       government-authorized persons will review that information to locate the items described in

       Section II of Attachment B.

                                              CONCLUSION

              37.     Based on the forgoing, I request that the Court issue the proposed search

       warrant.

              38.     This Court has jurisdiction to issue the requested warrant because it is "a court

       ofcompetentjurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A) &

       (c)(l)(A). Specifically, the Court of the Eastern District of Missouri.

              39.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is

       not required for the service or execution of this warrant.

                                       REQUEST FOR SEALING

              40.     I further request that the Court order that all papers in support of this

       application, including the affidavit and search warrant, be sealed until further order of the

                                                     13
        Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 14 of 23 PageID #: 15
'   '




          Court. These documents discuss an ongoing criminal investigation that is neither public nor

          known to all of the targets of the investigation. Accordingly, there is good cause to seal these

          documents because their premature disclosure may seriously jeopardize that investigation.




                                                            Bryson .    e er
                                                            Speci Agent
                                                            Drug Enforcement Administration


              Subscribed and sworn to before me on    3_ day of January, 2019.


              PA'tRJCIA L. COHEN
              UNITED STATES MAGISTRATE JUDGE




                                                       14
..   Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 15 of 23 PageID #: 16




                                           ATTACHMENT A


                                         Property to Be Searched


           , This warrant applies to information associated with the ID Number (ID

      100014323662257 &lst=100020296691159%3Al 00014323662257%3A154524723 l and User

      ID Name "Bobby Gee" that is stored at premises owned, maintained, controlled, or operated by

     . Facebook Inc., a company headquartered in Menlo Park, California.




                                                    5


                                                                                                     .   ')
     Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 16 of 23 PageID #: 17
.,
 t




                                            ATTACHMENT B

                                      Particular Things to be Seized

     I.     Information to be disclosed by Facebook

     To the extent that the information described in Attachment A is within the possession, custody,

     or control of Facebook Inc. ("Facebook"), including any messages, records, files, logs, or

     information that have been deleted but are still available to Facebook, or have been preserved

     pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the

     following information to the government for each user ID listed in Attachment A:

            (a)    All contact and personal identifying information, including ID Number (ID

                   100014323662257&1st=100020296691159%3A100014323662257%3A15452472

                   31, and User ID Name "Bobby Gee", full name, user identification number, birth

                   date, gender, contact e-mail addresses, physical address (including city, state, and
                           I

                   zip code), telephone numbers, screen names, websites, and other personal

                   identifiers.]]

            (b)    All activity logs for the account and all other documents showing the user's posts

                   and other Facebook activities;

            (c)    All photos and videos uploaded by that user ID and all photos and videos

                   uploaded by any user that have that user tagged in them, including Exchangeable

                   Image File ("EXIF") data and any other metadata associated with those photos
                                                                                                -
                   and videos,

           (d)     All profile information; News Feed information; status updates; videos,

                   photographs, articles, and other items; Notes; Wall postings; friend lists, including

                   the friends' Facebook user identification numbers; groups and networks of which




                                                                                                           '
Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 17 of 23 PageID #: 18




             the user is a member, including the groups' Facebook group identification

             numbers; future and past event postings; rejected "Friend" requests; comments;

             gifts; pokes; tags; and information about the user's access and use ofFacebook

             applications;

      (e)   All other records of communications and messages made or received by the user,

            including all private messages, chat history, video calling history, and pending

            "Ftiend" requests;

      (f)   All "check ins'"and other location information;

      (g)   All IP logs, including all records of the IP addresses that logged into the account;

      (h)   Allrecords of the account's usage of the "Liky" feature, including all Facebook

            posts and all non-Facebook webpages and content that the user has "liked";

      (i)   All information about the Facebook pages that the account is or was a "fan" of,

      G)    All past and present lists of friends created by the account;

      (k)   All records ofFacebook searches performed by the account;

      (1)   All informatio~ about the user's access and use ofFacebook Marketplace;

      (m)   The types of service utilized by the user;

      (n)   The length of service (including start date) and the means and source of any

            payments associated with the service (including any credit card or bank account

            number);

      (o)   All privacy settings and other account s~ttings, including privacy settings for

            individual Facebook posts and activities, and all records showing which Facebook

            users have been blocked by the account;



                                              2
                                                                              \.
Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 18 of 23 PageID #: 19




        (p)       All records pertaining to communications between Facebook and any person

                  regarding the user or the user's Facebook account, including contacts with support

                  services and records of actions taken.

II.    Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of Title 21, United States Code, Section(s) 841(a)(l), Title 21,

United States Code, 846, and Title 18, United States Code 924 (c), and (d) involving Title 21,

United States Code, Section(s) 841(a)(l), Title 21, United States Code, 846, and Title 18, United

States Code 924 (c), Bobby Gee (LUSTER JR) since October 1, 2017, including, for each user

ID identified on.Attachment A, inforination pertaining to the following matters:

              (a) Involvement in carjacking' s, the sale of illegal drugs, possession and illegal use of

                  firearms, and communications between LUSTER JR and unknown co-

                  conspirators.

              (b) Evidence indicating how and when the Facebook account was accessed .or used,

                 to determine the chronological and geographic context of account access, use, and
                            \                                              '

                 events relating to the crime under investigation and to the Facebook account

                 owner;

              (c) Evidence indicating the Facebook account owner's state of mind as it relates to

                 the crime under investigation;

          (d) The identity of the person(s) who created or used the user ID, including records

                 that help reveal the whereabouts of such person(s).




                                                   3
         Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 19 of 23 PageID #: 20
'   '.



                                                      APPENDIX A

                          Luster is located in the center of the photo holding money


                              Bobby Gee
                              November 18 · 0

                       Can't stop a young nigga rucc the police
Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 20 of 23 PageID #: 21



                                 APPENDIXB




                                       2
. ..   Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 21 of 23 PageID #: 22




                                               APPENDIX C



                    Bobby Gee updated his cover photo.                                       •••
                    June 1 · 0




        +

       >kies


               0 0 43                                                             10 Comments


                                                ~ Share


                    Precious Uniquee I need to pop out with you cousin . I'm legal now lol




                                                       3
         Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 22 of 23 PageID #: 23
'   ..

                                                 APPENDIXD


          Photos showing the 2600 Block of Caroline Ave in St. Louis, Mo. (Ohio Ave. at Caroline St.)

         This area is considered Grape Street Crip "Turf' and the location of multiple drive-by shootings




                                                                         :: Add Friend




                                                        4
,   ..    Case: 4:19-mj-06007-PLC Doc. #: 1-1 Filed: 01/03/19 Page: 23 of 23 PageID #: 24




                     CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS
                    RECORDS PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)

                                                                                            I

                I, _ _ _ _ _ _ _ _ _ _ _ , attest, under penalties of perjury under the laws of the

         United States of America pursuant to 28 U.S.C. § 1746, that the information contained in this

         declaration is true and correct. I am employed by Facebook, and my official title is

         - - - - - -- - - - - - -. I am a custodian of records for Facebook. I state that each
         of the records attached hereto is the original record or a true duplicate of the original record in

         the custody of Facebook, and that I am the custodian of the attached records consisting of

         _ _ _ _ (pages/CDs/kilobytes). I further state that:


         a.     all records attached to this certificate were made at or near the time of the occurrence of

         the matter set forth, by, or from information transmitted by, a person with knowledge of those

         matters;


         b.     such records were kept in the ordinary course of a regularly conducted business activity

         of Facebook; and


         c.     such records were made by Facebook as a regular practice.


                I further state that this certification is intended to satisfy Rule 902(11) of the Federal

         Rules of Evidence.




         Date                                  Signature
